Citation Nr: 1534568	
Decision Date: 08/13/15    Archive Date: 08/20/15

DOCKET NO.  11-00 085A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for right shoulder impingement status post arthroscopic surgery with superficial neuropathy of the right anterior shoulder.  

2. Entitlement to an evaluation in excess of 10 percent for right knee patellofemoral pain with Baker's cyst.  

3. Entitlement to a compensable evaluation for scar, status post open reduction internal fixation (ORIF), left knee, prior to April 10, 2012.

4. Entitlement to an evaluation in excess of 10 percent for scar, status post ORIF, left knee, from April 10, 2012 onward.

5. Entitlement to a compensable evaluation for left tibial fracture, status post ORIF with retained hardware.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1985 to November 2009.  

This case comes to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which, in pertinent part, granted service connection for a right shoulder disability (noncompensable), left knee arthritis (noncompensable), status post tibial fracture with retained hardware and scars (noncompensable), and right knee patellofemoral pain with Baker's cyst (noncompensable).  During the pendency of the appeal, in November 2010, the RO awarded an increased evaluation of 10 percent for both the right shoulder disability and left knee arthritis.  Subsequently in May 2012, the RO awarded an increased evaluation of 10 percent for both right knee patellofemoral pain with Baker's cyst and scar, status post ORIF left knee (10 percent evaluation for scar effective April 10, 2012).  

The Veteran's VA Form 9 limits the appeal to entitlement to increased evaluations for his right shoulder disability, left knee post tibia fracture with retained hardware, and right knee patellofemoral pain with Baker's cyst.  However, the Board notes that the May 2012 supplemental statement of the case included adjudication of increased evaluation for scar, status post ORIF left knee.  Additionally, the Veteran has provided testimony at his Board hearing with respect to the left knee scar.  Thus, the appeal of this issue is correctly before the Board at this time.

In March 2015, the Veteran testified before the undersigned at a Board hearing held via videoconference technology; a transcript of the hearing is of record.

The issues of entitlement to increased evaluations for the Veteran's service-connected left tibial fracture, status post ORIF with retained hardware, and service-connected right knee patellofemoral pain with Baker's cyst are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, during the March 2015 Board hearing, that withdrawal of the appeal was requested for the issue of entitlement to an evaluation in excess of 10 percent for right shoulder impingement status post arthroscopic surgery with superficial neuropathy of the right anterior shoulder.

2. Prior to April 10, 2012, the Veteran has no more than one painful scar, status post ORIF left knee; it is approximately 15.5 centimeters long and the middle one-third of the scar is adherent to the bone, affecting his ability to bend his knee.

3. At no time during the appeal period has the Veteran's single scar, status post ORIF left knee, been deep or nonlinear or involved an area of at least 6 square inches.



CONCLUSIONS OF LAW

1. The criteria for the withdrawal of the appeal by the Veteran have been met with respect to the claim of entitlement to an evaluation in excess of 10 percent for right shoulder impingement status post arthroscopic surgery with superficial neuropathy of the right anterior shoulder.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2. Effective December 1, 2009, the criteria for a separate 10 percent rating (but no higher) for scar, status post ORIF left knee, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.118, Diagnostic Code 7804 (2014).

3. From April 10, 2012, the criteria for an evaluation in excess of 10 percent for scar, status post ORIF left knee, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.118, Diagnostic Code 7804 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. § 3.159 (2014).  The VCAA applies to the increased rating claims being decided herein.

A.  Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Here, the RO provided a notice letter to the Veteran in June 2009 (pursuant to the pre-discharge program) that provided the required notice for the underlying claim of entitlement to service connection.  Because service connection was granted, additional notice is not required as to the downstream issue involving entitlement to a higher initial evaluation.  Any defect in the notice is deemed not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Board notes that this letter also provided notice about substantiating a claim for a higher rating.

B.  Duty to Assist

VA also must make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  VA will help a claimant obtain records relevant to the claim(s) whether or not the records are in Federal custody, and VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development of the claim being decided herein because his service treatment records and service personnel records have been obtained and appear to be complete.  Also, VA obtained available post-service treatment records referable to his claim.

The Veteran was last afforded a VA examination in April 2012 to evaluate the severity of his left knee scar.  The Board finds that the VA examination is adequate to decide the appeal because it, in conjunction with the Veteran's submitted statements, describes the symptoms of the Veteran's left knee scar in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Furthermore, the Veteran has not asserted, and the evidence does not indicate, that his symptoms have materially increased in severity since that evaluation.  See 38 C.F.R. §§ 3.326, 3.327.  In fact, his argument focuses on his disagreement with the assignment of an initial noncompensable rating and his main contention is that his left knee scar (the one that is healed to the bone) has been painful since having the surgery that gave him the scar.  See March 2015 Bd. Hrg. Tr. at 5, 11.  The Board accordingly finds no reason to remand for an additional examination for scars.

During the March 2015 Board hearing, the undersigned took testimony on the issues being decided herein with the exception of the issue being withdrawn.  To the extent it is applicable, the actions of the Acting Veterans Law Judge supplement the VCAA and comply with any related duties owed during a hearing.  See 38 C.F.R. § 3.103.

Accordingly, the duty to assist has been satisfied.  In summary, no further notice or assistance to the Veteran is required for a fair adjudication of the Veteran's claims pertaining to increased rating for the left knee scar.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Withdrawal of Claim - Entitlement to an increased evaluation for right shoulder impingement status post arthroscopic surgery with superficial neuropathy of the right anterior shoulder

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  Except for appeals withdrawn on the record at a hearing, withdrawal must be in writing.  38 C.F.R. § 20.204(b)(1). Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  In this case, the Veteran indicated during his March 2015 Board hearing that he wished to withdraw his appeal of this issue.  Hence, there remain no allegations of errors of fact or law for appellate consideration regarding this issue.  Accordingly, the Board finds that the issue of entitlement to an increased evaluation for right shoulder impingement status post arthroscopic surgery with superficial neuropathy of the right anterior shoulder, currently evaluated as 10 percent disabling, is properly withdrawn from appellate consideration.

III.  General Rating Principles

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The disability ratings are based primarily upon the average impairment in earning capacity resulting from a service-connected disability, that is, upon the economic or industrial handicap which must be overcome and not from individual success in overcoming it.  38 C.F.R. § 4.15.  Where there is a question as to which of two disability ratings shall be applied, the higher disability rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  All potential applicable diagnostic codes, whether or not raised by a claimant, must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where a claimant is awarded service connection and assigned an initial disability rating, separate ratings can be assigned for different periods of time since the effective date for the award of service connection ("known as staged ratings").  See Fenderson v. West, 12 Vet. App. 119, 125-27 (1999).  Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  Staged ratings are not warranted here, as the criteria for a 10 percent rating, but not higher, have been satisfied throughout the period of appellate review.  

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant.  38 C.F.R. § 4.3; Fagan v. Shinseki, 573 F.3d 1282, 1287 (2009).

IV.  Applicable Rating Criteria and Analysis

The Veteran's scar, status post ORIF left knee, is rated pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7804, applicable to unstable or painful scars.  Initially, the scar was considered to be part of the award for the service-connected tibial fracture (rated under Diagnostic Code 5262, noncompensable from December 1, 2009.  See December 2009 Rating Decision.  By way of the May 2012 rating decision, the left knee scar was given a separate award under Diagnostic Code 7804 and rated as 10 percent disabling from April 10, 2012 (date of VA examination).  Based on the following facts, the Board finds that the Veteran should be awarded a uniform 10 percent rating for the entire period of the appeal.

At a July 2009 general medical examination, scars of the left leg from his tibial plateau fracture were noted as well-healed and offered no symptoms.  The scars did not restrict activity and were not considered cosmetically disfiguring.  A more precise examination of the left leg skin revealed a 14 centimeter by 3 millimeter healed surgical scar along the lateral aspect of the left knee as well as a 4 centimeter by 4 millimeter scar on the medial aspect of the proximal lower leg.  Both scars were nonadherent, nontender.  There were no pigmentary changes; they made up 2 percent of the total body surface area and they were not exposed.  

In July 2011, the Veteran was afforded a general medical examination for his left knee, to include his main left knee scar, among other disabilities.  The scar was measured to be 11 centimeters by 1 centimeter and formed an L-shape; it was non-linear.  The scar was not painful on examination, it was described as superficial, and there was no underlying soft tissue damage.  The scar was not deep and there was no breakdown in skin that was noted.  There was no inflammation, edema, or keloid formation noted.  There was also no limitation of motion or other limitation of function due to this scar which was located along the lateral left knee.  The clinician noted that it was a healed surgical incision involving the left knee.  

In April 2012, the Veteran underwent a VA examination for his knees and left knee scar.  He was found to have one main scar, status post ORIF of the left knee, that was painful.  This linear scar was about 15.5 centimeters with the middle third of the scar adhering to the bone, pulling on his skin when he walks.  He described this as a sharp pain (scale of 3/10).  This scar was not unstable.  The Veteran also had a scar on the medial side of his left knee that was 4.5 centimeters long.  He had no superficial non-linear or deep non-linear scars.  The Veteran indicated that the left lateral knee scar (15.5 centimeters) caused a limitation in bending his left knee.  This scar did not impact his ability to work.  

The Veteran also provided competent and credible testimony regarding the painfulness of his left knee scar.  Specifically, he averred that his scar has been painful since he had surgery on his left tibial fracture in the military.  See Bd. Hrg. Tr. at 5.  He described the scar has having healed to the bone itself; thus, when he flexes his knee, the scar pulls the skin with it, causing pain.  See id.  

Under Diagnostic Code 7804, a 10 percent rating is warranted for one or two unstable or painful scars, a 20 percent rating is warranted for three or four such scars, and a 30 percent rating is warranted for five or more such scars.  Note 1 to Diagnostic Code 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note 2 provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note 3 provides that scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code, when applicable. 

The Board notes that the Veteran was awarded the 10 percent rating based upon his report at the April 2012 examination that his left knee scar was painful.  Despite the fact that the previous medical evidence of record does not indicate a painful scar, given the Veteran's credible testimony the Board affords the Veteran the benefit of the doubt that his scar was painful since his surgery in service.  38 C.F.R. § 4.3; Fagan, 573 F.3d at 1287.  Thus, the Board finds that for the period of the appeal prior to April 10, 2012, a 10 percent rating is warranted for the service-connected scar, status post ORIF left knee.  His effective date for the 10 percent award is December 1, 2009, the day after separation from service, which, according to the laws governing effective dates, is the earliest effective date allowable as the Veteran's claim was received within one year after separation from service.  See 38 C.F.R. § 3.400(b)(2)(i).

However, for the following reasons, the Board finds that for the entire period of the appeal, an increased evaluation in excess of 10 percent for the service-connected scar, status post ORIF left knee, is not warranted.  A 20 percent rating is warranted when there are three or four unstable or painful scars.  Based on the record evidence as summarized above, the Board finds that the Veteran does not have more than one painful scar.  This painful scar is the one located on the lateral side of his left knee and has been shown to be approximately 15 centimeters in length.  The record evidence also shows that at no point during the appeal period did the Veteran have a superficial non-linear or deep non-linear scar.  The Board notes that the Veteran also has another scar (medial side of left knee) associated from the same surgery which resulted in his main scar; this or any other scar pertaining to his left knee has not been painful.  The Veteran has specifically asserted that his main scar (approximately 15 centimeters long) is the painful scar.

The Board has considered all the potentially applicable diagnostic codes to determine whether a separate or increased rating is warranted.  

Diagnostic Code 7800 provides for ratings pertaining to burn scar(s) of the head, face, or neck; scar(s) of the head, face, or neck due to other causes; or other disfigurement of the head, face, or neck with characteristics of disfigurement.  Under Diagnostic Code 7801, scars not of the head, face, or neck, that are deep and nonlinear, warrant a 10 percent rating for area or areas exceeding 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm); 20 percent for area or areas exceeding 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.); 30 percent for area or areas exceeding 72 square inches (465 sq. cm.) but less than 144 square inches (929 sq. cm.); and a 40 percent for area or areas of 144 square inches (929 sq. cm.) or greater.  Note 1 provides that a deep scar is one associated with underlying soft tissue damage.  Under Diagnostic Code 7802, scars not of the head, face, or neck, that are superficial and nonlinear, warrant a rating of 10 percent for area or areas of 144 square inches (929 sq. cm.) or greater.  Note 1 provides that a superficial scar is one not associated with underlying soft tissue damage.  In this case, Diagnostic Codes 7800, 7801 and 7802 are not applicable as the Veteran's scar is located on his lower left extremity and is linear and not deep.  

Diagnostic Code 7805 provides that any disabling effects not considered in a rating provided under Diagnostic Codes 7801-04 are to be evaluated under an appropriate diagnostic code.  In this regard, in additon to symptoms of pain due to his scar pulling on his skin (the middle one-third of the scar is adhered to the bone on the left knee), the Veteran has reported limitation with bending his left knee.  Such limitation is not contemplated by Diagnostic Codes 7801-04.  However, the limitation of function (i.e., limitation on bending left knee) is contemplated by the Veteran's service-connected left knee arthritis, which is rated under Diagnostic Code 5260-5010 (limitation of motion).  The Board observes that the Veteran is also service-connected under Diagnostic Code 5262 for his tibial fracture with retained hardware.  As such, there are no additional signs and/or symptoms which have not already been attributed to a service-connected disability in this instant case.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam); see also 38 C.F.R. § 4.14 (2015) (Avoidance of pyramiding).  

For the reasons discussed above, after resolving any benefit of the doubt in favor of the Veteran, the Board finds that for the period of the appeal prior to April 10, 2012, a 10 percent rating is warranted for the service-connected scar, status post ORIF left knee.  For the entire period of the appeal, the Veteran is entitled to no greater than a 10 percent uniform evaluation for his left knee scar.

The Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's service-connected scar, status post ORIF left knee, is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1) ) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned evaluation with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, the Veterans symptoms are not so severe as to warrant a higher rating than the 10 percent rating assigned under Diagnostic Code 7804 because the Veteran does not have more than one painful scar and the other potentially relevant diagnostic codes are not applicable for the reasons mentioned above.  Furthermore, his symptoms of limitation of function due to his left knee scar are already contemplated by his service-connected left knee arthritis (Diagnostic Code 5260) and service-connected left tibial fracture (Diagnostic Code 5262).  Thus, it cannot be said that the available schedular evaluations for this disability are inadequate.  There are in fact higher ratings available under the diagnostic codes for left knee arthritis and for scars, but the Veteran's disability is not productive of such manifestations, as discussed above.  

The Board, therefore, has determined that referral of this issue for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted at any time during the pendency of the appeal.  In reaching this conclusion, the Board has not overlooked the recent decision by the United States Court of Appeals for the Federal Circuit in Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) in which it held that the plain language of 38 C.F.R. 3.321(b)(1) provides for referral for extraschedular consideration based on the collective impact of multiple service-connected disabilities.  Here, the Board finds no basis to conclude that there is a "compounding" or collective impact between the Veteran's service-connected disabilities, and indeed, neither the Veteran nor his representative has asserted otherwise.  As such, the Board finds that this matter need not be remanded for referral to the Director, Compensation Service, for extraschedular consideration.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun, supra.  Specifically, the first element of Thun has not been met, and thus, the required elements for extraschedular referral have not been satisfied.  See Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009) (clarifying that although the Court in Thun identified three "steps," they are, in fact, necessary "elements" of an extraschedular rating). 


ORDER

The appeal as to the claim of entitlement to an increased evaluation for right shoulder impingement status post arthroscopic surgery with superficial neuropathy of the right anterior shoulder, currently evaluated as 10 percent disabling, is dismissed.

A 10 percent evaluation for scar, status post ORIF left knee, prior to April 10, 2012, is granted, effective December 1, 2009, subject to the applicable criteria governing the payment of monetary benefits.

An increased evaluation for scar, status post ORIF left knee, from April 10, 2012 is denied.





REMAND

On review, the Board finds that a remand is necessary to obtain new examinations to assess the current level of severity of the Veteran's service-connected left tibial fracture, status post ORIF with retained hardware, and service-connected right knee patellofemoral pain with Baker's cyst as the record evidence suggests a worsening of these disabilities.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (April 7, 1995).  The Veteran last underwent a VA examination for his knees in April 2012.

Specifically, the Board notes the Veteran's testimony that his right and left knees have felt more unstable over time with the left knee significantly worse than the right.  March 2015 Bd. Hrg. Tr. at 8-9.  He also expressed that his range of motion for both knees have worsened as he has problems under load (i.e., squatting down, he cannot go past 45 degrees or 40 degrees under a load).  Id. at 9-10.  He stated that his left knee swells, he has trouble with mobility, and that he has felt locking in his left knee.  Id. at 10.  

The Board notes that at the Veteran's March 2015 hearing, he indicated that he was not receiving any treatment for his knee disabilities.  Thus, at this juncture, there are no outstanding relevant records to obtain.

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran a VA examination to determine the current severity of his (1) service-connected left tibial fracture, status post ORIF with retained hardware, and (2) service-connected right knee patellofemoral pain with Baker's cyst.  The claims file should be made available to and be reviewed by the examining clinician.  All necessary clinical testing, including X-ray and range-of-motion studies, should be undertaken, if necessary, and the results should be noted in the examination report.  All ranges of motion should be expressed in degrees. 

In addition, specific findings should be made as to whether there is pain, weakened movement, excess fatigability, or incoordination during range-of-motion and/or repetitive motion testing of the Veteran's knee disabilities, with any determination portrayed in terms of the degree of additional range of motion loss. 

The clinician should also consider the Veteran's statements and testimony regarding his knees, taking into account his problems when there is a load on either leg.  

2. After completing all indicated development, the AOJ should readjudicate the claim remaining on appeal in light of all of the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







      (CONTINUED ON NEXT PAGE)
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


